[Cite as Chavis v. S. Ohio Corr. Facility, 2011-Ohio-7053.]



                                       Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




JEREMY L. CHAVIS

        Plaintiff

        v.

SOUTHERN OHIO CORRECTIONAL FACILITY

        Defendant

        Case No. 2010-11927-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                           FINDINGS OF FACT
        {¶1}     On May 21, 2009, plaintiff, Jeremy Chavis, an inmate formerly
incarcerated at defendant’s Ross Correctional Institution (RCI), was transferred from
RCI to the Southern Ohio Correctional Facility (SOCF). Plaintiff’s personal property was
inventoried, packed, and delivered into the custody of RCI and then SOCF staff incident
to this transfer. Plaintiff stated that he was “placed in (4-B) for (1) year.” Plaintiff
claimed that all of his property that he had packed at RCI was placed in long term
storage at SOCF. Plaintiff related that he authorized the destruction of a fan, a pair of
Koss headphones, a pair of gloves, and one sweat suit on June 9, 2009. Plaintiff also
asserted that his Sony Walkman cassette player was improperly confiscated and that he
never received a conduct report after the item was taken from him.
        {¶2}     Plaintiff recalled he regained possession of his property on May 25, 2010,
and discovered several items were missing. According to plaintiff, Corrections Officer
(CO) June demanded plaintiff sign a form attesting that he had received all of his
property before plaintiff was allowed to examine the property items returned to him. In
addition, plaintiff claimed that his Timberland boots were supposed to be held in long-
term storage with the rest of his property but that they were not listed on the long-term
storage sheet. Plaintiff asserted his property was lost or destroyed as a proximate
result of negligence on the part of SOCF personnel.
        {¶3}      Plaintiff claimed the following items were missing: one television remote
($12.31), one blue velour blanket ($29.50), one thermal bottom ($6.13), two thermal
tops ($12.26), one coaxial cable ($2.57), one Sony Walkman cassette player ($38.70),
one pair blue sweat pants ($16.08), one blue sweat shirt ($14.05), one alarm clock
($8.03), one beard trimmer ($23.74), two blue t-shirts ($21.50), four blue bath towels
($32.24), one lamp ($10.11), and one pair of Timberland boots ($80.25). Consequently,
plaintiff filed this complaint seeking damages in the amount of $307.47, the estimated
replacement value of the property. The filing fee was paid.
        {¶4}      Plaintiff filed two witness statements with his complaint. These witnesses
aver that they have never seen the missing property in plaintiff’s possession. Plaintiff
also submitted a copy of his “Inmate Property Record” compiled on May 20, 2009, when
his property was packed incident to his transfer. Items listed relevant to this claim are
one television remote, one blue blanket, one thermal bottom, two thermal tops, one
coaxial cable, one Sony Walkman cassette player, two pair sweat pants, two sweat
shirts, one clock, one trimmers, five t-shirts, four blue towels, one lamp, one pair “Tim”
boots. Plaintiff also submitted a May 21, 2009 inventory compiled at SOCF. Items
relevant to this claim are one television remote, one blanket, two thermal bottoms, two
thermal tops, one coaxial cable, one Sony Walkman cassette player, two pair sweat
pants, one clock, one clippers, five t-shirts, one lamp, one pair work boots. The four
blue towels and two sweat shirts packed at RCI were not listed on the SOCF inventory
form.1 Plaintiff submitted various receipts documenting he purchased two blue bath
towels for $4.76 each on April 11, 2006, and three blue bath towels for $8.06 each on
July 18, 2007. There are no other receipts in reference to the purchase of bath towels.
In addition, plaintiff documented that he purchased a sweat shirt for $14.05 on
September 16, 2008.
        {¶5}      In the investigation report defendant noted that plaintiff was received at

        1
            The court notes that plaintiff authorized the destruction of one of the sweat shirts on June 9,
2009.
SOCF and immediately placed on 4B, which restricts the amount and type of property
an inmate may possess. Defendant explained that “plaintiff’s property was then sorted
and property he was permitted in level 4B status was delivered to him. Property that the
plaintiff would be allowed to possess when released to Level 4A (SOCF general
population) was stored in the property vault.       Property that was not permissible at
SOCF, but might be permissible at a lower security level was placed in long term
storage (LTS).” According to defendant, all of plaintiff’s claims have been investigated
and the institutional inspector has determined that plaintiff’s Timberline boots are in
long-term storage. In addition, defendant’s employees denied confiscating plaintiff’s
Sony cassette player and suggested that since plaintiff had a history of lending the item
to other inmates, it most likely had been taken by another inmate. Defendant noted that
plaintiff had signed the inventory on May 25, 2010, attesting that all of the listed property
had been returned to him. Defendant submitted a copy of the inventory sheet signed by
plaintiff on May 25, 2010. Thus, defendant concluded that all of plaintiff’s property
delivered into the custody of defendant’s employees had been accounted for with the
exception of four blue towels. Thus, defendant admitted liability for the loss of four
towels.
       {¶6}   Plaintiff filed a response essentially reiterating the allegations asserted in
the complaint.
                                  CONCLUSIONS OF LAW
       {¶7}   In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
       {¶8} “Whether a duty is breached and whether the breach proximately caused an
injury are normally questions of fact, to be decided by . . . the court . . .” Pacher v.
Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333, ¶41, citing Miller v.
Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; Mussivand v. David
(1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
       {¶9} Although not strictly responsible for a prisoner’s property, defendant had at
least the duty of using the same degree of care as it would use with its own property.
Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
       {¶10}     This court in Mullett v. Department of Correction (1976), 76-0292-AD,
held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
       {¶11}     Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
       {¶12}     Plaintiff must produce evidence which affords a reasonable basis for
the conclusion defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
       {¶13}     In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different possibilities, to any
essential issue in the case, he fails to sustain the burden as to such issue. Landon v.
Lee Motors, Inc. (1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
       {¶14}     The credibility of witnesses and the weight attributable to their
testimony are primarily matters for the trier of fact. State v. DeHass (1967), 10 Ohio St.
2d 230, 39 O.O. 2d 366, 227 N.E. 2d 212, paragraph one of the syllabus. The court is
free to believe or disbelieve, all or any part of each witness’s testimony. State v. Antill
(1964), 176 Ohio St. 61, 26 O.O. 2d 366, 197 N.E. 2d 548. The court does not find
plaintiff’s assertions particularly credible in reference to the actions attributed to CO
June or that plaintiff’s cassette player was confiscated improperly.
       {¶15}     Negligence on the part of defendant has been shown in respect to the
issue of protecting plaintiff’s property after he was transferred; specifically defendant is
liable for the loss of one sweat shirt and four bath towels. Billups v. Department of
Rehabilitation and Correction (2001), 2000-10634-AD, jud.
       {¶16}     The standard measure of damages for personal property loss is market
value. McDonald v. Ohio State Univ. Veterinary Hosp. (1994), 67 Ohio Misc. 2d 40, 644
N.E. 2d 750.
       {¶17}     As trier of fact, this court has the power to award reasonable damages
based on evidence presented. Sims v. Southern Ohio Correctional Facility (1988), 61
Ohio Misc. 2d 239, 577 N.E. 2d 160.
       {¶18}    Damage assessment is a matter within the function of the trier of fact.
Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d 462.
Reasonable certainty as to the amount of damages is required, which is that degree of
certainty of which the nature of the case admits. Bemmes v. Pub. Emp. Retirement
Sys. Of Ohio (1995), 102 Ohio App. 3d 782, 658 N.E. 2d 31.
       {¶19}    Upon review of all the evidence submitted, the court finds plaintiff has
suffered damages in the amount of $42.99, plus the $25.00 filing fee, which may be
reimbursed as compensable damages pursuant to the holding in Bailey v. Ohio
Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d
990.
                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




JEREMY L. CHAVIS

      Plaintiff

      v.

SOUTHERN OHIO CORRECTIONAL FACILITY

      Defendant

      Case No. 2010-11927-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $67.99, which includes the filing fee.       Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:

Jeremy L. Chavis, #508-608              Gregory C. Trout, Chief Counsel
P.O. Box 788                            Department of Rehabilitation
Mansfield, Ohio 44901                   and Correction
                                        770 West Broad Street
                                Columbus, Ohio 43222
SJM/laa
10/28
Filed 11/3/11
Sent to S.C. reporter 3/30/12